Citation Nr: 1601294	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
.

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from December 1977 to October 1987.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for left ear hearing loss, that was assigned an initial noncompensable disability evaluation, effective July 13, 2007.

In February 2007, the Veteran testified during a hearing before a former Veterans Law Judge.  A transcript of the hearing is of record.  In an October 2013 letter, the Board advised the Veteran that he could appear at a new hearing before a different Veterans Law Judge, if he so desired.  He did not respond to this letter.

In May 2011, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.

A July 2011 rating decision effectuated the grant of service connection for left ear hearing loss from August 30, 2006.

In January and November 2014, the Board remanded the Veteran's case to the AOJ for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has had Level I hearing loss in his left ear since the effective date of service connection for left ear hearing loss.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records.  A review of the Veteran's electronic file does not reveal any additional evidence relevant to the increased rating claim on appeal.

The Veteran underwent VA examinations in September and December 2007, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  As a result of testimony offered during the hearing, the Board determined that an additional VA examination was warranted that led to the May 2011 remand.

There was substantial compliance with the Board's May 2011 remand, as the Veteran underwent VA audiology examination in June 2011.

The purpose of the Board's January 2014 remand was to obtain August 2007 VA audiometry threshold test results and determine what type of speech discrimination testing was conducted during that evaluation.  The results were obtained, but the type of speech discrimination could not be obtained.  The Veteran underwent VA examination in May 2014.

There was substantial compliance with the Board's November 2014 remand to obtain the previously requested information.  A copy of the audiologist's August 2007 graphed audiometry threshold test results was obtained.  The Veteran underwent VA audiology examinations in August and October 2015.  The October 2015 VA examiner reviewed the Veteran's August 2007 audiology evaluation.  The examiner was unable to identify the type of word recognition test materials used for that particular exam.  She observed that only a score of "100%" was noted; that the score was not associated with a specific ear; and that the paragraph heading specified "both ears".  A determination as to the type of testing could not aid in substantiating the claim, because a 100 percent speech discrimination score could not serve as the basis for a compensable rating under the rating criteria.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's June 2011 audiology examination included such a description, noting his reports of hearing difficulty that had significant effects on his occupation and no effects on his usual daily life.  The August and October 2015 audiology examinations also included such a description, noting his reports of hearing difficulty that had no effects on his occupation and usual daily life.  This is at least as detailed as the description that was found to be adequate in Martinak.

The September and December 2007, June 2011, May 2014, and August and October 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the hearing loss disability.  There is no evidence of a change in the disability since the October 2015 examination.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

Contentions

The Veteran testified that he had difficulty hearing conversational speech that was very annoying at times.  See Board hearing transcript at page 4.  His hearing level varied and was worse on some days than on others.  Id. at 6.  Thus, he maintains that a compensable rating is warranted for his service-connected left ear hearing loss.

Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4 .87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted below show that the Veteran's left ear hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz  per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4 .87, Diagnostic Code 6100. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Facts

An August 2007 VA audiology progress note includes the Veteran's complaint of hearing difficulty.  The clinician reported that puretone testing in the left ear revealed moderately severe to severe sensorineural hearing loss.  Speech testing in both ears was: SRT (speech reception/recognition thresholds): "0dBHL" and the speech discrimination score was 100 percent.

The graphed audiometry results, in decibels (dB), appear to be as follows:




HERTZ




1000
2000
3000
4000
LEFT

5
5
60
80

The Veteran appears to have averaged a 38 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 (Hertz) Hz.  His speech recognition score appears to show no word loss.  These findings appear commensurate with Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

On VA audiological examination in September 2007, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
5
65
80

The Veteran averaged a 43 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 96 percent in left ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

An October 2007 private audiology evaluation includes graphed test results that appear to show left ear hearing loss.

The graphed audiometry results, in dB, appear to be as follows:




HERTZ




1000
2000
3000
4000
LEFT

5
10
-
75

The Veteran's speech recognition score was 100 percent.

On VA audiological examination in December 2007, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
5
65
80

The Veteran averaged a 40 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 100 percent in each ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

On VA audiological examination in June 2011, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

5
5
60
80

The Veteran averaged a 28 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz. His speech recognition score on the Maryland CNC Word List was 94 percent in each ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

As to the effect of the Veteran's hearing disability on occupation, the examiner commented that there were significant effects and the impact of the hearing disability on occupational activities was hearing difficulty.  The hearing loss had no effects on the Veteran's usual daily activities.

On VA audiological examination in May 2014, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
0
50
65

The Veteran averaged a 31 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 96 percent in the left ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

On VA audiological examination in August 2015, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

5
5
60
80

The Veteran averaged a 38 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 100 percent in each ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

As to the effect of the Veteran's hearing disability on occupation, the examiner commented that there was no effect.  The hearing loss had no effects on the Veteran's usual daily activities.

On VA audiological examination in October 2015, pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

5
0
50
65

The Veteran averaged a 30 dB loss for the service-connected left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 100 percent in each ear.  This equates to a Level I hearing loss in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).

As to the effect of the Veteran's hearing disability on occupation, the examiner commented that there was no effect.  The hearing loss had no effects on the Veteran's usual daily activities.

Schedular Rating

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had Level I hearing in his left ear throughout the period since the effective date of service connection.  There is no evidence that would warrant a compensable schedular rating for left ear hearing loss. 

Because the service connected left ear disability is not rated 10 percent or more, it is not possible to consider the non-service connected right ear in rating the left.  38 U.S.C.A. § 1160(a)(3) (West 2014); 38 C.F.R. § 3.383(a)(3) (2015)

Thus, the evidence is against a finding that the Veteran's service-connected left ear hearing loss meets the schedular criteria for an initial compensable rating.

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected left ear hearing loss.  38 U.S.C.A. § 5107(b).

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's hearing loss is manifested by difficulty understanding what is said, but the rating criteria contemplate impairment in word recognition and speech reception. The rating schedule contemplates these symptoms.  See Diagnostic Code 6100.  Although he reported occupational impairment at one point, he has generally been found to have no such impairment from the left ear hearing loss.  No additional manifestations have been reported and the VA examiners specifically found no impacts on daily life, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.  

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is generally required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In the instant case, left ear hearing loss is the Veteran's only service connected disability.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the October 2015 VA audiology examination shows that the Veteran was presently working as a barber.  He has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected left ear hearing loss.  Thus, any further consideration of TDIU is not warranted at this time.

The Board finds that at no time since the Veteran filed his most recent claim for service connection for left ear hearing loss, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.


ORDER

An initial compensable evaluation for left ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


